Title: To James Madison from Henry Pratt, 25 January 1803 (Abstract)
From: Pratt, Henry
To: Madison, James


25 January 1803, Baltimore. States that he invested in a shipment of goods to Saint-Domingue in June 1796. The commandant of Gonaîves took the greater part of the cargo, which consisted of provisions. “We have his acknowledgement for the amount, frequent application has been made Since for the Balance due and no payment.” Can prove the cargo was shipped at the commandant’s request. “It is extremely hard the Citizens of the united States should be thus plundered without redress from our own Goverment.” Wishes JM to “make enquiry of the French Minister” whether provision exists for the payment of debts under similar circumstances. Asks if Congress has ever taken this into consideration. JM’s answer will oblige him and a number of his acquaintances who are also interested. “We are all well Mrs. Pratt & Charlotte Joine me in Compts.” Adds in a postscript, “Suppose you was to ask the French Minister whether he will buy Such Debts.”
 

   
   RC (DLC). 2 pp. Docketed by JM.



   
   “Henry Pratt, gentleman,” was living at this time on Hanover Street in Baltimore (Cornelius William Stafford, The Baltimore Directory, for 1803 … [Baltimore, n.d.; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 3714], p. 105). Pratt may have been referring to his investment in the Raven, Thomas Reilly, master. The claim was not settled until 1888 (Cases Decided in the United States Court of Claims [231 vols.; Washington, 1867–1983], 23:528).


